 

Exhibit 10.15

STRONGBRIDGE BIOPHARMA PLC

2017 INDUCEMENT PLAN

The purpose of the Strongbridge Biopharma plc 2017 Inducement Plan is to assist
Strongbridge Biopharma plc and its affiliates and subsidiaries in attracting
valued employees by offering them a greater stake in the Company’s success and a
closer identity with it, and to encourage ownership of the Company’s stock by
such employees.

1. Definitions

As used herein, the following definitions shall apply:

(a) “Award” means a grant of Options, Stock Awards or Restricted Stock Units
under the Plan.

(b) “Award Agreement” means the written agreement, instrument or document
evidencing an Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Change of Control” means, after the Effective Date, any of the following
events:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) (other than persons who are shareholders on the Effective Date)
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the voting power of the then outstanding securities of the Company; provided
that a Change of Control shall not be deemed to occur as a result of a change of
ownership resulting from the death of a shareholder, and a Change of Control
shall not be deemed to occur as a result of a transaction in which the Company
becomes a subsidiary of another corporation and in which the shareholders of the
Company, immediately prior to the transaction, will beneficially own,
immediately after the transaction, shares entitling such shareholders to more
than 50% of all votes to which all shareholders of the parent corporation would
be entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); or

(ii) The consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); (ii) a sale or
other disposition of all or substantially all of the assets of the Company; or
(iii) a liquidation or dissolution of the Company.

(iii) Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change of Control: (A) an acquisition by the Company or entity
controlled by the

 US_ACTIVE-122865329.1-KHALPERN 03/12/2018 5:55 AM

--------------------------------------------------------------------------------

 



Company, or (B) an acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company.

(e)  “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder. A reference to any provision of the
Code or the Treasury regulations promulgated thereunder shall include reference
to any successor provision of the Code or the Treasury regulations.

(f) “Committee” means the committee designated by the Board to administer the
Plan under Section 2. The Committee shall consist of at least two members and
each member shall be a Non-Employee Director and an “independent director”
within the meaning of Rule 5605(a)(3) of the Nasdaq Stock Market Equity Rules.

(g) “Company” means Strongbridge BioPharma plc.

(h) “Company Stock” means the ordinary shares of the Company, par value US$0.01
per share each.

(i) “Effective Date” has the meaning set forth in Section 17.

(j) “Eligible Individual” means any individual who was not previously an
employee or a Non-Employee Director of the Company or any of its subsidiaries
(or who had a bona fide period of non-employment with the Company and its
subsidiaries) who is hired by the Company or a subsidiary.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules promulgated thereunder. A reference to any provision of the Exchange
Act or rule promulgated under the Exchange Act shall include reference to any
successor provision or rule.

(l) “Fair Market Value” means: (x) if the principal trading market for the
Company Stock is a national securities exchange or the Nasdaq National Market,
the last reported sale price thereof on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or (y) if the Company Stock is not principally traded on such exchange or
market, the mean between the last reported “bid” and “asked” prices of Company
Stock on the relevant date, as reported on Nasdaq or, if not so reported, as
reported by the National Daily

-2-



 

--------------------------------------------------------------------------------

 



Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines.

(m) “Grantee” means an Eligible Individual who receives an Award under the
Plan. 

(n) “Non-Employee Director” means a member of the Board who meets the definition
of a “non-employee director” under Rule 16b-3(b)(4) promulgated by the Exchange
Act.

(o) “Option” means a right to purchase a specified number of Company Stock at a
specified price awarded by the Committee as described in Section 6 of the Plan.

(p)  “Plan” means the Strongbridge BioPharma plc 2017 Inducement Plan.

(q) “Restricted Stock Unit” means the right to a payment in Company Stock or in
cash, or in a combination thereof, awarded by the Committee under Section 7 of
the Plan.

(r) “Stock Award” means the right to payment in Company Stock awarded by the
Committee under Section 7 of the Plan.

2. Administration

(a) Administration and Authority.  The Plan shall be administered by the
Compensation Committee. The Committee shall have the sole authority to (i)
determine the Eligible Individuals to whom Awards shall be made under the Plan;
(ii) determine the type, size, and terms of the Award to be made to each such
Eligible Individual; (iii) determine the time when the Awards will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability; (iv) amend
the terms of any previously issued Award; (v) accelerate the vesting,
exercisability, or lapse of any forfeiture condition with respect to an Award;
and (vi) deal with any other matters arising under the Plan.

(b) Committee Determinations.  The Committee shall have full power and authority
to administer, construe and interpret the Plan, correct any defect, supply any
omission, or reconcile any inconsistency in the Plan or any Award or Award
Agreement, make factual determinations and adopt or amend such rules,
regulations, agreements, and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion.  The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
Awards granted hereunder.  All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.

(c) Limitation of Liability. To the maximum extent permitted by law, no member
of the Committee shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder. The Committee may employ
counsel, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company, and the officers and directors

-3-



 

--------------------------------------------------------------------------------

 



of the Company shall be entitled to rely upon the advice, opinions or valuations
of any such persons.

3. Awards

Awards under the Plan may consist of grants of Options as described in Section
6, as Stock Awards as described in Section 7, and Restricted Stock Units as
described in Section 7.  All Awards shall be subject to the terms and conditions
set forth herein and to such other terms and conditions consistent with the Plan
as the Committee deems appropriate and as are specified in the Award
Agreement.  The Committee shall approve the form and provisions of each Award
Agreement.  Awards under a particular Section of the Plan need not be uniform as
among the Grantees. 

4. Shares Subject to the Plan

(a) Shares Authorized.  Subject to adjustment as described below, the Company
Stock available for Awards under the Plan is 2,500,000 (the “Share Pool”).  The
shares may be authorized but unissued shares of Company Stock or reacquired
shares of Company Stock, including shares purchased by the Company on the open
market for purposes of the Plan.

(b) Adjustments to Share Pool.  The Share Pool shall be reduced, on the date of
grant, by one share for each Award granted under the Plan; provided that Awards
that are valued by reference to shares of Company Stock but are required to be
paid in cash pursuant to their terms shall not reduce the Share Pool. If and to
the extent Options terminate, expire, or are canceled, forfeited, exchanged, or
surrendered without having been exercised, or if any Stock Awards or Restricted
Stock Units (including restricted stock received upon the exercise of Options)
are forfeited, the shares of Company Stock subject to such Awards shall again be
available for Awards under the Share Pool. Notwithstanding the foregoing, the
following shares of Company Stock shall not become available for issuance under
the Plan: (A) shares tendered by Grantees, or withheld by the Company, as full
or partial payment to the Company upon the exercise of stock options granted
under the Plan; and (B) shares withheld by, or otherwise remitted to, the
Company to satisfy a Grantee’s tax withholding obligations upon the lapse of
restrictions on Stock Awards or the exercise of Options granted under the Plan.
   

(c) Adjustments.  If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) by
reason of a merger, reorganization, or consolidation; (iii) by reason of a
reclassification or change in par value; or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Awards, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted in any year, the number of shares covered by outstanding Awards,
the kind of shares issued under the Plan, and the price per share of such Awards
shall be adjusted by the Committee to reflect any increase or decrease in the
number of, or change in the kind or value of, issued shares of Company Stock to
preclude the enlargement or dilution of rights and benefits under such Awards;
provided, however, that any fractional shares resulting from such adjustment

-4-



 

--------------------------------------------------------------------------------

 



shall be eliminated.  Any adjustments determined by the Committee shall be
final, binding, and conclusive.

5. Eligibility for Participation

Any Eligible Individual shall be eligible to participate in the Plan. The
Committee shall select the Eligible Individuals to receive Awards and shall
determine the number of shares of Company Stock subject to a particular Award in
such manner as the Committee determines.

6. Granting of Options

The Company may grant Options to purchase shares of Company Stock to Eligible
Individuals.  The following provisions are applicable to Options.

(a) Number of Shares.  The Committee shall determine the number of shares of
Company Stock that shall be subject to each Award of Options.

(b) Price. The purchase price (the “Exercise Price”) of Company Stock subject to
an Option shall be determined by the Board and shall be equal to or greater than
the Fair Market Value of a share of Company Stock on the date the Option is
granted.

(c) Option Term.  The Committee shall determine the term of each Option.  The
term of any Option shall not exceed ten years from the date of grant.

(d) Exercisability of Options.  Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and specified in the Award Agreement.  The Committee may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.  The Committee may provide in an Award Agreement that the Grantee
may elect to exercise part or all of an Option before it otherwise has become
exercisable.  Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price, or (B) the Fair Market Value of such shares at the time of
repurchase, and (C) any other restrictions determined by the Company.

(e) Termination of Employment, Disability, or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by, or providing service to, the Employer (as defined below) as an
Eligible Individual.  In the event that a Grantee ceases to be employed by, or
provide service to, the Employer for any reason other than Disability, death, or
termination for Cause, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within 90 days after the date on which the
Grantee ceases to be employed by, or provide service to, the Employer (or within
such other period of time as may be specified by the Committee), but in any
event no later than the date of expiration of the Option term.  Except as
otherwise provided by the Committee or in the Award Agreement, any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by, or provide service to, the Employer shall
terminate as of such date. 



-5-



 

--------------------------------------------------------------------------------

 



(ii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of a termination for Cause by the Employer, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to be
employed by, or provide service to, the Employer.  In addition, notwithstanding
any other provisions of this Section 6, if the Committee determines that the
Grantee has engaged in conduct that constitutes Cause at any time while the
Grantee is employed by, or providing service to, the Employer or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate, and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares.  Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer because the Grantee is Disabled (as defined below), any Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within one year after the date on which the Grantee ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term.  Except as otherwise provided by the Committee,
any of the Grantee’s Options which are not otherwise exercisable as of the date
on which the Grantee ceases to be employed by, or provide service to, the
Employer shall terminate as of such date.

(iv) If the Grantee dies while employed by, or providing service to, the
Employer or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in Section
6(e)(i) above (or within such other period of time as may be specified by the
Committee), any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Committee), but in any event no
later than the date of expiration of the Option term.  Except as otherwise
provided by the Committee, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

(v) For purposes of this Plan:

(A) The term “Employer” shall mean the Company and its parent and subsidiary
corporations or other entities, as determined by the Committee.

(B) “Employed by, or provide service to, the Employer” shall mean employment or
service as an Eligible Individual (so that, for purposes of exercising Options
and satisfying conditions with respect to Stock Awards or Restricted Stock
Units, a Grantee shall not be considered to have terminated employment or
service until the Grantee ceases to be an Eligible Individual, unless the
Committee determines otherwise.

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Employer’s long-

-6-



 

--------------------------------------------------------------------------------

 



term disability plan applicable to the Grantee, or as otherwise determined by
the Committee.

(D) “Cause” shall mean, except to the extent specified otherwise by the
Committee or as defined in any other agreement between the Grantee and the
Company, a finding by the Committee that the Grantee has  (i) been convicted of
a felony or crime involving moral turpitude; (ii) disclosed trade secrets or
confidential information of the Employer to persons not entitled to receive such
information; (iii) breached any written noncompetition or nonsolicitation
agreement between the Grantee and the Employer; or (iv) engaged in willful and
continued negligence in the performance of the duties assigned to the Grantee by
the Employer, after the Grantee has received notice of and failed to cure such
negligence.

(f) Exercise of Options.  A Grantee may exercise an Option that has become
vested and exercisable, in whole or in part, by delivering a notice of exercise
to the Company.  The Grantee shall pay the Exercise Price for an Option by the
Committee (i) in cash; (ii) by delivering shares of Company Stock owned by the
Grantee (including Company Stock acquired in connection with the exercise of an
Option, subject to such restrictions as the Committee deems appropriate) and
having a Fair Market Value on the date of exercise equal to the Exercise Price
or by attestation (on a form prescribed by the Committee) to ownership of shares
of Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price; (iii) payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or (iv) by such other
method as the Committee may approve.  In addition, the Grantee may elect to
settle the Option on a “net basis” by taking delivery of the number of Company
Stock equal to Fair Market Value of the shares subject to any Option less the
exercise price, any tax (or other governmental obligation) or other
administration fees due.  The Grantee shall pay the Exercise Price and the
amount of any withholding tax due (pursuant to Section 8) as specified by the
Committee.

7. Stock Awards and Restricted Stock Units

The Company may issue or transfer shares of Company Stock to an Eligible
Individual under a Stock Award or Restricted Stock Unit, upon such terms as the
Committee deems appropriate.  The following provisions are applicable to Stock
Awards and Restricted Stock Units:

(a) General Requirements.  Shares of Company Stock issued or transferred
pursuant to Stock Awards may be issued or transferred for consideration or for
no consideration, and subject to restrictions or no restrictions, as determined
by the Committee.  The Committee shall determine the number of shares of Company
Stock subject to a Stock Award and the number of Restricted Stock Units to be
granted to a Grantee, the duration of the period during which, and the
conditions, if any, under which, the Stock Award and Restricted Stock Units may
vest or may be forfeited to the Company and the other terms and conditions of
such Awards.  The Committee may require different periods of service wiith
respect to different Grantees holding different Stock Awards or Restricted Stock
Units or to separate, designated portions of shares constituting Stock Awards.

(b) Transfer Restrictions and Legend on Stock Certificate. Stock Awards and
Restricted Stock Units may not be sold, assigned, transferred, pledged or
otherwise encumbered

-7-



 

--------------------------------------------------------------------------------

 



except as provided in the Plan or as may be provided in the applicable Award
Agreement; provided, however, that the Committee may determine that Stock Awards
and Restricted Stock Units may be transferred by the Grantee. Each certificate
for Stock Awards shall contain a legend giving appropriate notice of the
restrictions in the Award.  The Grantee shall be entitled to have the legend
removed from the stock certificate covering the shares subject to restrictions
when all restrictions on such shares have lapsed.  The Committee may determine
that the Company shall not issue certificates for Stock Awards until all
restrictions on such shares have lapsed, or that the Company shall retain
possession of certificates for Stock Awards until all restrictions on such
shares have lapsed. Upon the lapse of the restrictions applicable to a Stock
Award, the Company or other custodian, as applicable, shall deliver such
certificates to the Grantee or the Grantee’s legal representative.

(c) Payment/Lapse of Restrictions. Each Restricted Stock Unit shall be granted
with respect to one share of Company Stock or shall have a value equal to the
Fair Market Value of one share of Company Stock. Restricted Stock Units shall be
paid in cash, shares of Company Stock, other securities, other Awards or other
property, as determined in the sole discretion of the Committee, upon the lapse
of restrictions applicable thereto, or otherwise in accordance with the
applicable Award Agreement. The amount payable as a result of the vesting of an
Restricted Stock Unit shall be distributed as soon as practicable following the
vesting date and in no event later than the fifteenth date of the third calendar
month of the year following the vesting date of the Restricted Stock Unit (or as
otherwise permitted under Section 409A of the Code); provided, however, that a
Grantee may, if and to the extent permitted by the Committee, elect to defer
payment of Restricted Stock Units in a manner permitted by Section 409A of the
Code.

(d) Termination of Employment or Service. Except as otherwise set forth in the
Award Agreement, if the Grantee ceases to be employed by, or provide service to,
the Employer (as defined in Section 6(e)), any Stock Award or Restricted Stock
Units held by the Grantee that are subject to the transfer restrictions set
forth in Section 7(b) above at such time shall be forfeited. The Committee may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

(e) No Right to Vote and to Receive Dividends.  Prior to the lapse of the
transfer restrictions set forth in Section 7(b) above, the Grantee shall not
have the right to vote shares subject to Stock Awards or to receive any
dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Committee.

8. Withholding of Taxes

(a) Required Withholding.  All Awards under the Plan shall be subject to
applicable federal (including FICA), state, and local tax (or other governmental
obligation) withholding requirements or other administration fees due.  The
Employer may require that the Grantee or other person receiving or exercising
Awards pay to the Employer the amount of any federal, state, or local taxes (or
other governmental obligations) that the Employer is required to withhold or any
administration fees due with respect to such Awards, or the Employer may deduct
from other wages paid by the Employer the amount of any withholding taxes,
governmental obligations or administration fees due with respect to such Awards.



-8-



 

--------------------------------------------------------------------------------

 



(b) Election to Withhold Shares.  If the Board so permits, a Grantee may elect
to satisfy the Employer’s income tax (or other governmental obligation)
withholding requirement and any administration fees due with respect to an Award
by having shares withheld up to an amount that does not exceed the Grantee’s
minimum applicable withholding rate for federal (including FICA), state, and
local tax (and other governmental obligation) liabilities plus any other
administration fees due.  The election must be in a form and manner prescribed
by the Committee and may be subject to the prior approval of the Committee.

9. Transferability of Awards

(a) Nontransferability of Awards.  Except as provided below, only the Grantee
may exercise rights under an Award during the Grantee’s lifetime.  A Grantee may
not transfer those rights except by will or by the laws of descent and
distribution.  When a Grantee dies, the personal representative or other person
entitled to succeed to the rights of the Grantee may exercise such rights.  Any
such successor must furnish proof satisfactory to the Company of his or her
right to receive the Award under the Grantee’s will or under the applicable laws
of descent and distribution.

(b) Transfer of Stock Options.  Notwithstanding the foregoing, the Committee may
provide, in an Award Agreement, that a Grantee may transfer Options to family
members, or one or more trusts or other entities for the benefit of or owned by
family members, consistent with applicable securities laws, according to such
terms as the Committee may determine; provided that the Grantee receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

10. Consequences of a Change of Control

(a) Assumption of Awards.  Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Awards shall be
assumed by, or replaced with comparable Awards by, the surviving corporation (or
a parent or subsidiary of the surviving corporation).

(b) Termination of Awards. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
in the event the surviving corporation (or a parent or subsidiary of the
surviving corporation) does not assume or replace the Awards with comparable
Awards, (i) the Company shall provide each Grantee with outstanding Awards
written notice of such Change of Control; (ii) all outstanding Options shall
automatically accelerate and become fully vested and exercisable; (iii) all
outstanding Stock Awards shall become vested and deliverable in accordance with
Section 7(b); and (iv) all outstanding Restricted Stock Units shall become
vested and deliverable in accordance with Section 7(c).

(c) Other Alternatives.  Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take one or both of the following actions:  the
Committee may (i) require that Grantees surrender their outstanding Options in
exchange for a payment by the

-9-



 

--------------------------------------------------------------------------------

 



Company, in cash or Company Stock as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Grantee’s unexercised Options exceeds the Exercise Price of
the Options; or (ii) after giving Grantees an opportunity to exercise their
outstanding Options, terminate any or all unexercised Options at such time as
the Committee deems appropriate.  Such surrender or termination shall take place
as of the date of the Change of Control or such other date as the Committee may
specify.

11. Requirements for Issuance or Transfer of Shares

(a) Shareholder’s Agreement.  The Committee may require that a Grantee execute a
shareholder’s agreement, with such terms as the Committee deems appropriate,
with respect to any Company Stock issued or distributed pursuant to the Plan.

(b) Limitations on Issuance or Transfer of Shares.  No Company Stock shall be
issued or transferred in connection with any Award hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Award made to any Grantee
hereunder on such Grantee’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such
restrictions.  Certificates representing shares of Company Stock issued or
transferred under the Plan shall be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations, and
interpretations, including any requirement that a legend be placed thereon.

(c) Lock-Up Period.  If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), a Grantee (including any successor or assigns)
shall not sell or otherwise transfer any shares or other securities of the
Company during the 30-day period preceding and the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”).  The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

12. Amendment and Termination of the Plan

(a) Amendment.  The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required in order to comply with the Code or other applicable
laws or to comply with applicable stock exchange requirements.

(b) Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board.



-10-



 

--------------------------------------------------------------------------------

 



(c) Termination and Amendment of Outstanding Awards.  A termination or amendment
of the Plan that occurs after an Award is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Board acts under
Section 20(b).  The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Award.  Whether or not
the Plan has terminated, an outstanding Award may be terminated or amended under
Section 20(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan. Notwithstanding the foregoing, any such amendment or
termination shall be subject to the approval of the Company’s stockholders if
such stockholder approval is required by any federal or state law or regulation
or the rules of any stock exchange or automated quotation system on which the
Company Stock may then be listed or quoted, in each case.

(d) Governing Document.  The Plan shall be the controlling document.  No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner.  The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

13. Funding of the Plan

The Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Awards under the Plan.  In no event shall interest be paid or
accrued on any Award, including unpaid installments of Awards.

14. Rights of Participants

Nothing in the Plan shall entitle any Eligible Individual or other person to any
claim or right to be granted an Award under the Plan.  Neither the Plan nor any
action taken hereunder shall be construed as giving any individual any rights to
be retained by or in the employ of the Employer or any other employment rights. 

15. No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Award.  The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

16. Headings

Section headings are for reference only.  In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

17. Effective Date of the Plan

The Plan shall be effective on February 23, 2017.



-11-



 

--------------------------------------------------------------------------------

 



18. Miscellaneous

(a) Awards in Connection with Corporate Transactions and Otherwise.  Nothing
contained in the Plan shall be construed to (i) limit the right of the Committee
to make Awards under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation, or otherwise, of the business or assets of any
corporation, firm or association; or (ii) limit the right of the Company to
grant stock options or make other awards outside of the Plan.

(b) Compliance with Law.  The Plan, exercise of Options, restrictions of Stock
Awards and obligations of the Company to issue or transfer shares of Company
Stock under Awards shall be subject to all applicable laws and to approvals by
any governmental or regulatory agency as may be required.  With respect to
persons subject to section 16 of the Exchange Act, it is the intent of the
Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange
Act.  In addition, it is the intent of the Company that the Plan and applicable
Awards under the Plan comply with the applicable provisions of section 409A of
the Code.  To the extent that any legal requirement of section 16 of the
Exchange Act or section 409A of the Code as set forth in the Plan ceases to be
required under section 16 of the Exchange Act or section 409A of the Code, that
Plan provision shall cease to apply.  The Committee may revoke any Award if it
is contrary to law or modify an Award to bring it into compliance with any valid
and mandatory government regulation.  The Committee may also adopt rules
regarding the withholding of taxes on payments to Grantees.  The Committee may,
in its sole discretion, agree to limit its authority under this Section.

(c) Employees Subject to Taxation Outside the United States.  With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Awards on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda, and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(d) Governing Law.  The validity, construction, interpretation, and effect of
the Plan and Award Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

 

-12-



 

--------------------------------------------------------------------------------